Citation Nr: 1518815	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-18 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975 and from March 1976 to March 1977.  He had additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

Although the RO has only address the issue of entitlement to service connection for PTSD, the record reflects that multiple psychiatric disorders have been diagnosed during the period of the claim.  The Board has recharacterized the issue on appeal accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran seeks service connection for a psychiatric disorder based on incidents of harassment during service and an in-service sexual assault.  He essentially claims that he has PTSD related to childhood abuse and that his psychiatric disorder worsened during service due to the sexual assault and also harassment from other service members.  Specifically, he reports that he was forced to participate in "blanket parties," raped, and also shamed by fellow soldiers essentially because he had difficulty adapting to the "military style."  He contends that he drank heavily and used drugs while in the military in order to cope with these in-service assaults and that he was disciplined for the behavior he believes was related to his psychiatric disorder. 

As an initial matter, the Board notes that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the veteran that evidence from sources other than the veteran's service records or evidence of behavioral changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(5) (2014).  As adequate notice in this regard has not yet been provided with respect to this claim, on remand, the Veteran must be given proper notice.  

Moreover, in light of the Board's characterization of the issue on appeal as a claim for service connection for any psychiatric disorder, the Veteran must be given appropriate notice with respect to the issue of entitlement to service connection for psychiatric disability other than PTSD.

The Veteran's service personnel records reflect that during his National Guard service, prior to his second period of active duty, the Veteran was disciplined for possession of alcoholic beverages in March 1975 and for unexcused absences that occurred in May and June of 1975.  He was involuntarily ordered to active duty in March 1976.  

During his second period of active duty, the Veteran was further disciplined in May 1976 for failure to appear at formation at the time prescribed and the use of disrespectful language towards a superior.  In July 1977, the Veteran was given disciplinary action due to his use of disrespectful language towards a superior and for being drunk and disorderly.  These records also include a written statement from the Veteran's platoon sergeant who reported that the Veteran missed clean-up detail on one occasion in November 1976; failed to attend formation on five occasions between November and December of 1976; failed to report to duty in February 1977; and was unprepared for inspection on two occasions in February and March of 1977.  In his statement, the Veteran's platoon sergeant relayed that he had counseled the Veteran several times about being late, missing formations, room preparations for inspections, his uniform, and failure to report to duty.  The Veteran received additional counseling in February 1977 following an incident when he fell asleep while smoking in bed resulting in damage to the mattress and bed linen, and again in March 1977 for failure to get out of bed and report for duty.  His service personnel records reflect that the Veteran consented to a voluntary discharge in March 1977 due to his failure to maintain acceptable standards for retention.     

The Veteran's service treatment records are silent for evidence of a psychiatric disorder.

Post-service VA treatment records dated during the period on appeal show the Veteran's diagnoses as including PTSD related to childhood abuse, depression, and anxiety.  
	
In March 2013, the Veteran underwent a VA PTSD examination.  Based on the clinical examination, the examiner diagnosed PTSD and opined that the disorder was less likely than not incurred in or caused by the Veteran's military service.  The examiner noted that at that time the Veteran did not claim that his psychiatric condition was related to in-service personal assault and instead linked all of his PTSD symptoms to childhood abuse by his father.  The examiner stated that she found no evidence in the Veteran's service treatment records to confirm the in-service personal assaults or markers that would verify the occurrence of these events during service.  In support of this conclusion, the examiner highlighted that the Veteran's VA post-service medical records show that he consistently attributed his PTSD symptoms to childhood abuse and made no mention of the alleged in-service stressors.  The examiner then opined that the Veteran's in-service behavior problems were directly tied to his excessive alcohol consumption and substance abuse, which predated his military service and continued during and following active duty at the same rate.  

The examiner further opined that the Veteran's PTSD clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by service.  As rationale for this opinion, the examiner stated that the antecedents of the Veteran's PTSD, identified as pre-military childhood abuse, were consistently documented in the record.  The examiner then highlighted that the Veteran denied having any psychiatric symptoms on the reports of medical history included in his service treatment records.  The examiner determined that there was no evidence of symptoms, diagnoses or treatment for chronic psychiatric illness during the Veteran's military service, beyond the personnel records documenting his behavior problems, excessive alcohol use, and substance abuse during service.  The Veteran's alcohol and substance abuse was noted to pre-date his military service.  Therefore, the examiner concluded that there was no evidence found to establish a baseline of symptoms of his pre-military childhood PTSD or evidence that the Veteran's military service contributed to aggravation of his pre-military psychiatric illness beyond its natural course.   

Having reviewed the March 2013 examination report, the Board finds it to be inadequate with which to decide the Veteran's claim.  The March 2013 opinion does not adequately discuss whether the Veteran's in-service behavior problems, excessive alcohol consumption, and substance abuse are indicative of an in-service personal assault having occurred or whether these incidents demonstrate worsening of any pre-existing psychiatric disorders during service.  Moreover, the examiner's opinion does not reflect adequate consideration of the Veteran's lay statements, including his report that his alcohol consumption and drug use increased during service following the alleged in-service assaults.  The March 2013 examiner is further flawed in that the examiner did not provide an opinion regarding whether the Veteran's depression and anxiety diagnoses are related to his military service.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the inadequacies with the March 2013 VA examination, the Veteran must be afforded a new psychiatric examination to determine the onset, progression, and etiology of all psychiatric disorders present during the period of the appeal.    

The Board further notes that in July 2013, the Veteran submitted a written statement indicating that he has recently recalled more information about his military stressors.  Thus, prior to affording him a new examination, the RO should contact him and request that he provide a detailed description of all military stressors he claims to be related to the claimed psychiatric disorder.  All statements submitted by the Veteran must be made available to the VA examiner in connection with the examination.

Finally, it appears that not all of the Veteran's VA and private medical records have been obtained.  The March 2013 VA examiner indicated that she reviewed the Veteran's VA psychiatric records dated in June 2002.  However, the medical evidence currently of record only includes the Veteran's VA medical records dated from September 2008.  Thus, on remand, the originating agency must take appropriate action to obtain all outstanding VA medical records pertinent to the claim on appeal.   

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The or the AMC should provide the Veteran with all required notice in response to the claim for service connection for psychiatric disability other than PTSD.  He should also be provided additional notice, informing him of the information and evidence required to establish service connection for PTSD based on in-service personal assault.  The RO or the AMC must also request from the Veteran a comprehensive statement containing as much detail as possible regarding each of the stressors he alleges to have occurred during his military service.

2.  The RO should undertake appropriate development to obtain all outstanding medical records pertinent to the claim on appeal, to include records of all VA psychiatric treatment and assessments prior to September 2009 and since April 2013.  If any requested records are not obtained, the efforts to obtain the records should be fully documented and the Veteran must be informed of the records that are unavailable.

3.  After completion of the foregoing, the Veteran should be afforded a VA examination by a psychiatrist or a psychologist to determine the nature and etiology of all acquired psychiatric disorders present during the period of the claim.  Any indicated diagnostic tests and studies should be accomplished.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based upon the examination results, the review of the record, and consideration of the Veteran's statements and contentions, the examiner should identify any behavioral changes in service that the examiner believes are evidence of the claimed in-service personal assault.

In addition, the examiner should answer the following questions with respect to each acquired psychiatric disorder present during the period of the claim.

(A)  Is there a 50 percent or better probability that the disorder was present in service and if so, did the disorder clearly and unmistakably exist prior to the Veteran's entrance onto either period of active duty?

(B)  With respect to any such disorder which the examiner believes existed prior to the Veteran's entrance onto either period of active duty, did the disorder clearly and unmistakably undergo no chronic increase in severity during or as a result of service?

(C)  With respect to any currently present disorder which the examiner believes was not present during military service, is there a 50 percent or better probability that the disorder is etiologically related to the Veteran's military service, to include any disciplinary action documented in his service personnel records and the reported episodes of sexual assault and harassment?

The examiner must explain the rationale for all opinions expressed.  If the examiner is unable to provide any required opinion, he or she should explain why.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should again review the record and re-adjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


